DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 25 August 2022 has been entered. 
Response to Amendment
The amendments filed 25 July 2022 and 25 August 2022 have been entered.  
Applicant’s amendments have overcome the Claim objection.  The Claim objection has been withdrawn.  
A new 35 USC 112b rejection has been identified for claim 10.
A 35 USC(f) interpretation section and a 35 USC 112(b) rejection has been identified for claim 12.
Applicant’s arguments, see section entitled, “Claim Rejections- 35 U.S.C. § 103,” filed 25 July 2022 and 25 August 2022, have been fully considered and are persuasive.  However, upon conducing an updated search, an additional reference (JP-6202504-B1) was found that teach the added limitations for claims 1 and 10.  This referenced patent includes as one of its authors an inventor for the present application and is published within the one-year grace period.  However, the reference includes additional authors, and it is not readily apparent from the publication that it is entirely attributed to the inventor.  The refence is therefore treated as prior art under AIA  35 USC 102(a)(1) (referencing MPEP 2153.01.a).  However, the Applicant can overcome this rejection by submitting an affidavit or declaration if the disclosure in the referenced patent was made by the inventor, in accordance with MPEP 2155.01.  If the Applicant decides to submit an affidavit or declaration, then respectfully submit that the Applicant consider adding the limitations in the last three lines of claim 1 (lines 13-15) to claim 12 in order to make claim 12 in a better condition for allowance.  The grounds of rejection under 35 USC 103 still stand.
Status of the Claims
In the amendment dated 25 August 2022, the status of the claims is as follows: Claims 1, 10, 12, and 21 have been amended.  
Claims 1, 3-8, 10-12, 14, and 19-21 are pending.
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: a “focused position regulator” in claim 12.  The generic placeholder is a “focused position regulator” and the functional limitation attributed to the regulator is “for controlling a focused position of the laser light incident onto the workpiece.”
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim limitation “focused position regulator” in claim 12 invokes 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. However, the written description fails to disclose the corresponding structure, material, or acts for performing the entire claimed function and to clearly link the structure, material, or acts to the function. The disclosure is devoid of any structure that performs the function in the claim and only mentions a “focused position regulation means.”  Furthermore, the drawings do not show a “focused position regulator.”  As a result, it is unclear how one of ordinary skill in the art would know if their invention infringed on the Applicant’s claimed invention because it is not clear what is intended in claiming a “focused position regulator.”   Therefore, the claim is indefinite and is rejected under 35 U.S.C. 112(b) or pre-AIA  35 U.S.C. 112, second paragraph.
Applicant may:
(a)        Amend the claim so that the claim limitation will no longer be interpreted as a limitation under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph; 
(b)        Amend the written description of the specification such that it expressly recites what structure, material, or acts perform the entire claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(c)        Amend the written description of the specification such that it clearly links the structure, material, or acts disclosed therein to the function recited in the claim, without introducing any new matter (35 U.S.C. 132(a)).
If applicant is of the opinion that the written description of the specification already implicitly or inherently discloses the corresponding structure, material, or acts and clearly links them to the function so that one of ordinary skill in the art would recognize what structure, material, or acts perform the claimed function, applicant should clarify the record by either: 
(a)        Amending the written description of the specification such that it expressly recites the corresponding structure, material, or acts for performing the claimed function and clearly links or associates the structure, material, or acts to the claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(b)        Stating on the record what the corresponding structure, material, or acts, which are implicitly or inherently set forth in the written description of the specification, perform the claimed function. For more information, see 37 CFR 1.75(d) and MPEP §§ 608.01(o) and 2181.
Claims 10-12, 14, and 20-21 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 10 recites “an auxiliary gas nozzle configured to emit auxiliary gas for guiding a molten Zn of the fused part of the Zn plating layer of the Zn plated steel sheet, that is blown away by the assist gas emitted through the nozzle to the cut surface.”  Merriam-Webster defines “blow away” as “to dissipate or remove as if with a current of air.”  Earlier, claim 10 recites “emitting assist gas onto the cut surface of the Zn plated steel sheet to make a fused part of the Zn plating layer of the Zn plated steel sheet, which is fused by irradiation of the laser light, flow to the cut surface so as to cover the cut surface with the fused part of the Zn plating layer.”  It is unclear if the assist gas blows away or removes the molten zinc or if instead the assist gas causes the molten zinc to cover the cut surface.  For the purpose of the examination, the limitation will be interpreted as “an auxiliary gas nozzle configured to emit auxiliary gas for guiding a molten Zn of the fused part of the Zn plating layer of the Zn plated steel sheet, that is blown 
Claim 12 recites the limitation "the laser light regulator" in lines 16-17.  There is insufficient antecedent basis for this limitation in the claim.  Although the Specification mentions a “laser light regulation means,” it is unclear what structure is intended for this limitation.  For the purpose of the examination, the limitation will be interpreted as “the pressure regulator, 
Claims 11 and 20 are rejected based on their dependency to claim 10.  Claims 14 and 21 are rejected based on their dependency to claim 20.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1, 3-8, and 10-11 are rejected under 35 U.S.C. 103 as being unpatentable over Hara et al. (JP-6202504-B1, relying on foreign version for drawings and provided English translation for written disclosure) in view of Ishiguro et al. (JP-2016078024-A, relying on foreign version for drawings and provided English translation for written disclosure).
Regarding claim 1, Hara teaches a laser cutting method for fusing a part of a Zn plating layer of a Zn plated steel sheet (“Laser cutting processing method and laser cutting processing apparatus for plated steel sheet,” title ) to cover a cut surface formed in the Zn plated steel sheet (“a cut surface can be coat covered with the plating layer containing metal of an upper surface,” page 8; coated with 91% zinc, page 4), and the Zn plated steel sheet having a thickness in a range from 2.3 mm to 4.5 mm (plate thickness of 2.3 mm, 3.2 mm, and 4.5 mm are tested, bottom of page 5) with the fused part of the Zn plating layer (“of the plated steel sheet,” bottom of page 5), the laser cutting method comprising: 
selecting a processing condition (figs. 10-18 show varying the cutting speed and the assist gas pressure, both of which are construed as the claimed “processing condition”) to provide a cut width and the cut surface (images in figs. 10-18 shows the cut surfaces) to make the fused part of the Zn plating layer on an upper surface of a steel plate of the Zn plated steel sheet flow to and cover the cut surface in accordance with the thickness of the Zn plated steel sheet (in figs. 10-18, ◯ indicates that plasma is generated and that “the cutting surface is covered with the molten and / or evaporated plating layer-containing metal,” page 6; at the top of these figures, the thickness is shown, e.g., “t=2.3 mm” in fig. 10); 
emitting assist gas onto the cut surface of the Zn plated steel sheet to make the fused part of the Zn plating layer of the Zn plated steel sheet, which is fused by irradiation of the laser light, flow to the cut surface so as to cover the cut surface with the Zn (“when laser-cutting a plated steel sheet, a part of the plating on the surface that has been melted and / or evaporated by laser light irradiation is flowed (induced) to the cut surface by the assist gas,” top of page 2; “the cut surface is covered,” top of page 6)).
Hara does not explicitly disclose cutting the Zn plated steel sheet by irradiating the Zn plated steel sheet with laser light at a wavelength in a 1 micrometer band and having a condensed light diameter regulated under the selected processing condition in a range from 0.151 mm to 0.206 mm and a Rayleigh length in a range from 1.688 mm to 3.228 mm, thereby forming a cut surface in the Zn plated steel sheet.
However, in the same field of endeavor of laser cutting, Ishiguro teaches cutting the Zn plated steel sheet by irradiating the Zn plated steel sheet with laser light at a wavelength in a 1 micrometer band (“performing laser cutting processing of a sheet metal material by laser light having a wavelength of, for example, 1 μm band,” para 0001) and having a condensed light diameter regulated under the selected processing condition (“piercing is performed while maintaining the range of 8 ≦ Zr / d ≦ 12,” para 0007) in a range from 0.151 mm to 0.206 mm and a Rayleigh length (paragraph 0025 teaches using a diameter of .185 mm in fig. 2B) in a range from 1.688 mm to 3.228 mm (based on the prescribed range of 8 ≦ Zr / d ≦ 12, the Rayleigh length or Zr should be 1.85 mm to 2.22 mm for a diameter equal to .185 mm), thereby forming a cut surface in the Zn plated steel sheet (“piercing of a thick plate can be efficiently performed,” para 0006).
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date to modify the invention of Hara to include, maintain a ratio of the Rayleigh length to diameter between 8 and 12, in view of the teachings of Ishiguro, by using this ratio for a focusing diameter of .185 mm, as taught by Ishiguro, in the laser cutting apparatus, as taught by Hara, because when the focusing diameter is small, it becomes difficult for the molten metal to be discharged from a small upper hole, and when the focused diameter is large, the energy density decreases, and when the Rayleigh length is short, the laser bream spreads, decreasing the energy density and the melting ability of the molten metal, but when the ratio Zr/d is within a predetermined range, the piercing time of a thick plate becomes short, for the advantage of shortening the piercing time, regardless of whether piercing a thin or thick plate (Ishiguro, paras 0002 and 0023).
Regarding claim 3, Hara teaches further comprising: regulating a focused position of the laser light in a range from -2.0 mm to +2.0 mm (Hara teaches maintaining a focal position of -.5 mm in fig. 10, top of page 6).
Regarding claim 4, Hara teaches further comprising: regulating a gap between a nozzle for emitting the assist gas and an upper surface of the plated steel sheet in a range from 0.3 mm to 1.2 mm (“.3 mm to 1.0 mm,” claim 4).
Regarding claim 5, Hara teaches further comprising: regulating a pressure of the assist gas in a range from 0.4 MPa to 2.0 MPa (figs. 10-18 shows assist gas pressures of .5, .7, .9, and 1.2 MPa).
Regarding claim 6, Hara teaches further comprising: regulating a processing speed in a range from 700 mm/min to 12000 mm/min (figs. 10-17 shows cutting speeds of 1000, 1500, 1800, 2000, 2200, 2500, 3000, 3500, 4000, and 5000 mm/min).
Regarding claim 7, Hara teaches wherein a diameter of a nozzle for emitting the assist gas is from 2.0 mm to 7.0 mm (figs. 10-18 show nozzle diameters of 2.0 mm, 4.0 mm, and 7.0 mm).
Regarding claim 8, Hara teaches wherein the assist gas is a nitrogen gas (“using nitrogen gas as an assist gas,” page 5).
Regarding claim 10, Hara teaches a laser processing head (laser processing head 5, fig. 1; “Laser cutting processing method and laser cutting processing apparatus for plated steel sheet,” title) in use for cutting a Zn plated steel sheet having a Zn plating layer (workpiece W, fig. 1; coated with 91% zinc, page 4), and the Zn plated steel sheet having a thickness in a range from 2.3 mm to 4.5 mm (plate thickness of 2.3 mm, 3.2 mm, and 4.5 mm are tested, bottom of page 5) emitting assist gas (“blown off by the assist gas,” top of page 8) onto the cut surface of the Zn plated steel sheet to make a fused part of the Zn plating layer of the Zn plated steel sheet, which is fused by irradiation of the laser light (“irradiation time of the laser light,” top of page 6), flow to the cut surface so as to cover the cut surface (“the cut surface is covered,” top of page 6) with the fused part of the Zn plating layer (“when laser-cutting a plated steel sheet, a part of the plating on the surface that has been melted and / or evaporated by laser light irradiation is flowed (induced) to the cut surface by the assist gas,” top of page 2), the laser processing head comprising: 
a nozzle (nozzle 19, fig. 1) configured to emit the assist gas onto the cut surface (“assist gas…is ejected from the nozzle 19,” bottom of page 3); and 
an auxiliary gas nozzle (based on fig. 30 of the Applicant’s drawings, which shows the auxiliary nozzle SN as the being the same nozzle as the main nozzle (NZ), the auxiliary gas nozzle is construed as also being the same as nozzle 19, referencing fig. 1) configured to emit auxiliary gas (based on fig. 30 of the Applicant’s drawings, which shows no discernable difference between the assist gas (AG) and the auxiliary gas (SG), the auxiliary gas is construed as being the same assist gas ejected from nozzle 19, described at the bottom of page 3) for guiding a molten Zn of the fused part of the Zn plating layer of the Zn plated steel sheet, that is blown by the assist gas emitted through the nozzle to the cut surface (claim 1).  

Hara, fig. 1

    PNG
    media_image1.png
    457
    685
    media_image1.png
    Greyscale

Hara does not explicitly disclose irradiating the Zn plated steel sheet with laser light at a wavelength in a 1 micrometer band and having a condensed light diameter in a range from 0.151 mm to 0.206 mm and a Rayleigh length in a range from 1.688 mm to 3.228 mm, thereby forming a cut surface in the Zn plated steel sheet.
However, in the same field of endeavor of laser cutting, Ishiguro teaches irradiating the Zn plated steel sheet with laser light at a wavelength in a 1 micrometer band (“performing laser cutting processing of a sheet metal material by laser light having a wavelength of, for example, 1 μm band,” para 0001) and having a condensed light diameter in a range from 0.151 mm to 0.206 mm (paragraph 0025 teaches using a diameter of .185 mm in fig. 2B) and a Rayleigh length in a range from 1.688 mm to 3.228 mm (“piercing is performed while maintaining the range of 8 ≦ Zr / d ≦ 12,” para 0007; based on the prescribed range of 8 ≦ Zr / d ≦ 12, the Rayleigh length or Zr should be 1.85 mm to 2.22 mm for a diameter equal to .185 mm), thereby forming a cut surface in the Zn plated steel sheet.
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date to modify the invention of Hara to include, maintain a ratio of the Rayleigh length to diameter between 8 and 12, in view of the teachings of Ishiguro, by using this ratio for a focusing diameter of .185 mm, as taught by Ishiguro, in the laser cutting apparatus, as taught by Hara, because when the focusing diameter is small, it becomes difficult for the molten metal to be discharged from a small upper hole, and when the focused diameter is large, the energy density decreases, and when the Rayleigh length is short, the laser bream spreads, decreasing the energy density and the melting ability of the molten metal, but when the ratio Zr/d is within a predetermined range, for the advantage of shortening the piercing time, regardless of whether piercing a thin or thick plate (Ishiguro, paras 0002 and 0023).
	Regarding claim 11, Hara teaches wherein the auxiliary gas nozzle is so configured (figs. 10-18 show nozzle diameters of 2.0 mm, 4.0 mm, and 7.0 mm) as to emit the auxiliary gas onto a range broader than a cut groove formed on the plated steel sheet during the cutting (“the flow rate into the laser cutting groove increases,” bottom of page 7).  Hara does not explicitly disclose a width of a cut groove.
However, in the same field of endeavor of laser cutting, Ishiguro teaches a width of a cut groove (beam focused diameter .185 mm, para 0025, which is construed as being the width of a cut groove; this diameter is smaller than the nozzle diameters taught by Hara).
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date to modify the invention of Hara to include, a beam focused diameter of .185 mm, in view of the teachings of Ishiguro, by using a focusing diameter of .185 mm, as taught by Ishiguro, in the laser cutting apparatus, as taught by Hara, because when the focusing diameter is small, it becomes difficult for the molten metal to be discharged from a small upper hole, and when the focused diameter is large, the energy density decreases, but when using a ratio for the Rayleigh length to the diameter that is within a predetermined range, the piercing time of a thick plate becomes short, for the advantage of shortening the piercing time, regardless of whether piercing a thin or thick plate (Ishiguro, paras 0002 and 0023).
Claims 12 and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Ishiguro et al. (JP-2016078024-A, relying on foreign version for drawings and provided English translation for written disclosure) in view of Nakamura et al. (JP-2001038485-A, relying on foreign version for drawings and provided English translation for written disclosure) and Kanaoka (US-5889253-A).
Regarding claim 12, Ishiguro teaches a laser processing device (“device for laser processing, title), comprising: 
a work table (work table 7, fig. 1) configured to support the Zn plated steel sheet as a workpiece (work W, fig. 1; “mild steel plate placed on a work table 7,” para 0017; Ishiguro does not explicitly disclose a Zn plated steel sheet; construed such that the work table 7 can be configured to support a steel plate, regardless of whether the sheet is Zn plated or not Zn plated); 
a laser processing head (laser processing head 9, fig. 1) configured to irradiate the workpiece with laser light with moving relative to the workpiece to cut the workpiece (“a laser processing head 9 that can be moved and positioned relative to a thick plate-like work W,” para 0017); 
a laser oscillator (laser oscillator 3, fig. 1) configured to develop oscillation to radiate and supply laser light at a wavelength in a 1 micrometer band to the laser processing head (“The laser oscillator 3 is a laser oscillator such as a fiber laser oscillator that oscillates a laser beam having a wavelength of 1 μm,” para 0017); 
a control device (control device 15, fig. 1), including a computer (“computer,” para 019) and a processing condition storage section (a computer has a processor), configured to control actions of the laser oscillator (“controlling the output of the laser oscillator,” para 0019), the motor (“the operation of the laser processing head 9,” para 0019), in accordance with a processing condition(“piercing is performed while maintaining the range of 8 ≦ Zr / d ≦ 12,” para 0007) to regulate the position of CF lens and the AO mirror (not explicitly disclosed; construed as the beam quality variable device 13, fig. 1, which is able to condense the light in a beam mode or to use a multi-mode, where the light is transmitted in parallel as a ring, para 0020) to have the condensed light diameter in a range from 0.151 mm to 0.206 mm  and the Rayleigh length in a range from 1.688 mm to 3.228 mm (“when the mode (profile) of the laser light is converted using the beam quality variable device 13, it is possible to adjust the focusing diameter d and the Rayleigh length Zr continuously,” para 0024; based on the prescribed range of 8 ≦ Zr / d ≦ 12, the Rayleigh length or Zr should be 1.85 mm to 2.22 mm for a diameter equal to .185 mm).  
Ishiguro, fig. 1

    PNG
    media_image2.png
    393
    687
    media_image2.png
    Greyscale

Ishiguro does not explicitly disclose a use for cutting a Zn plated steel sheet covered with Zn and having a thickness in a range from 2.3 mm to 4.5 mm, a motor for moving the laser processing head relative to the workpiece; pressure regulator for supplying assist gas to the laser processing head with controlling a pressure of the assist gas; a combination of a CF lens and an AO mirror for regulating a condensed light diameter and a Rayleigh length of the laser light incident onto the workpiece; focused position regulator for controlling a focused position of the laser light incident onto the workpiece; a control device configured to control actions of the pressure regulator and the focused position regulator in accordance with a processing condition selected from conditions stored in the processing condition storage section and an input section for inputting required data to the control device.  
However, in the same field of endeavor of laser cutting, Nakamura teaches a motor (motor 13, fig. 1) for moving the laser processing head (laser processing head 7, fig. 1) relative to the workpiece (work W, fig. 1); pressure regulator (“electropneumatic regulator 51,” fig. 1) for supplying assist gas to the laser processing head with controlling a pressure of the assist gas (“arbitrarily pressurize or depressurize the compressed gas G,” bottom of page 3; the assist gas is sent through the assist gas supply path 55, fig. 1); a combination of a CF lens (condenser lens 9, fig. 1) and an AO mirror (curvature variable mirror 5, fig. 1) for regulating a condensed light diameter and a Rayleigh length of the laser light incident onto the workpiece (“the spot diameter of the laser beam LB are changed and adjusted to a size suitable for cutting and piercing,” top of page 3) ; focused position regulator (“light control device,” top of page 3) for controlling a focused position of the laser light incident onto the workpiece (“the focal length … of the laser beam LB are changed and adjusted to a size suitable for cutting and piercing,” top of page 3); a control device (control device 21, fig. 1) configured to control actions of the pressure regulator (bottom of page 3) and the focused position regulator (regulates through the condenser lens driving motor 17, fig. 1) in accordance with a processing condition (adjusts spot diameter and a focal length, fig. 3) selected from conditions stored in the processing condition storage section (“a memory 71 for storing the input data,” top of page 4) and to regulate the position of the CF lens (regulates the lens 9 through the ball screw 19, fig. 1) and the AO mirror (adjusts the mirror 5 using the electropneumatic regulator controller 53, described bottom of page 3) and an input section (input device 67, fig. 2) for inputting required data to the control device (middle of page 4).  
Nakamura, fig. 1

    PNG
    media_image3.png
    701
    533
    media_image3.png
    Greyscale

Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date to modify the invention of Ishiguro to include, a motor for a laser processing head, an electropneumatic regulator for supplying compressed gas, a condenser lens, and a curvature variable mirror, in view of the teachings of Nakamura, by including the mirror 4 and the lens 9, as taught by Nakamura, in lieu of the beam quality variable device 13, as taught by Ishiguro, and by adding the assist gas system, as taught by Nakamura, to the laser apparatus, as taught by Ishiguro, in order to use mechanical movement for changing the focal position with respect to the work, because a user may require a long operating time to manually move the condenser lens especially when the pressure from the assist gas is large, but by using mechanical-enabled movement, the time during piercing shortens and because when assist gas is used, the piercing time can shorten by 5 to 10% (Nakamura, pages 1 and 5).
Ishiguro/Nakamura do not explicitly disclose a use for cutting a Zn plated steel sheet covered with Zn and having a thickness in a range from 2.3 mm to 4.5 mm.
However, in the same field of endeavor of laser cutting, Kanaoka teaches a use for cutting a Zn plated steel sheet (“galvanized iron sheet,” column 7, line 51) covered with Zn (“a zinc-aluminum alloy, a zinc-nickel alloy, an iron-zinc alloy and a zinc.,” column 10, lines 56-57) and having a thickness in a range from 2.3 mm to 4.5 mm (“3 mm thick,” column 12, line 61).
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date to modify the invention of Ishiguro to include, using a galvanized iron sheet that is 3 mm thick, in view of the teachings of Kanaoka, by using the galvanized iron sheet, as taught by Kanaoka, for the plate-like work, as taught by Ishiguro, because using a galvanized iron sheet in lieu of a plate-like work is a simple substitution of one known equivalent element for another.  The result of this substitution would have been the predictable result based on the intended use of the worksheet, where galvanization, i.e., applying a zinc coating, is known to prevent rusting (please consider the wiki entry for “Galvanization”).  Additionally, it is noted that this limitation is located in the preamble of the claim where the preamble in this case merely states the intended use of the invention, rather than any distinct definition of any of the claimed invention’s limitations (referencing MPEP 2111.02.II).
	Regarding claim 14, Ishiguro teaches the invention as described above but does not explicitly disclose wherein the processing condition storage section memorizes a plurality of processing conditions distinct from each other.
	However, in the same field of endeavor of laser cutting, Nakamura teaches wherein the processing condition storage section (memory 71, fig. 2) memorizes a plurality of processing conditions distinct from each other (memory 71 stores the curvature of the mirror 5 and the beam focal length, page 4, which are construed as being distinct from each other, as shown in fig. 3).
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date to modify the invention of Ishiguro to include, a condenser lens and a curvature variable mirror, in view of the teachings of Nakamura, by including the mirror 4 and the lens 9, as taught by Nakamura, in lieu of the beam quality variable device 13, as taught by Ishiguro, in order to use mechanism for changing the focal position with respect to the work, because a user may require a long operating time to manually move the condenser lens especially when the pressure from the assist gas is large, but by using mechanical-enabled movement, the time during piercing shortens (Nakamura, pages 1 and 5).
Claims 19-20 are rejected under 35 U.S.C. 103 as being unpatentable over Hara et al. (JP-6202504-B1, relying on foreign version for drawings and provided English translation for written disclosure) in view of Ishiguro et al. (JP-2016078024-A, relying on foreign version for drawings and provided English translation for written disclosure) as applied to claims 1 and 10 above and further in view of Schaefer et al. (US-8222565-B2).
Regarding claim 19, Hara teaches the invention as described above but does not explicitly disclose wherein the Rayleigh length in the range from 1.688 mm to 3.228 mm is configured to promote molten Zn flow to the cut surface of the Zn plated steel sheet.
However, in the same field of endeavor of laser cutting, Ishiguro teaches a Rayleigh length in a range from 1.688 mm to 3.228 mm (“piercing is performed while maintaining the range of 8 ≦ Zr / d ≦ 12,” para 0007; based on the prescribed range of 8 ≦ Zr / d ≦ 12, the Rayleigh length or Zr should be 1.85 mm to 2.22 mm for a diameter equal to .185 mm).  
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date to modify the invention of Hara to include, maintain a ratio of the Rayleigh length to diameter between 8 and 12, in view of the teachings of Ishiguro, by using this ratio for a focusing diameter of .185 mm, as taught by Ishiguro, in the laser cutting apparatus, as taught by Hara, because when the focusing diameter is small, it becomes difficult for the molten metal to be discharged from a small upper hole, and when the focused diameter is large, the energy density decreases, and when the Rayleigh length is short, the laser bream spreads, decreasing the energy density and the melting ability of the molten metal, but when the ratio Zr/d is within a predetermined range, the piercing time of a thick plate becomes short, for the advantage of shortening the piercing time required during laser cutting (Ishiguro, paras 0023-0024).
Hara/Ishiguro do not explicitly disclose wherein the Rayleigh length is configured to promote molten Zn flow to the cut surface of the Zn plated steel sheet.
However, in the same field of endeavor of laser cutting, Schaefer teaches wherein the Rayleigh length is configured to promote molten Zn flow to the cut surface of the Zn plated steel sheet (“when the laser beam diameter is increased, the material vapor generated in the kerf in the area of the cutting front and the resulting vapor pressure are sufficient to expel the molten mass predominantly in a downward direction away from the cutting front,” column 2, lines 7-11; in the Specification, bottom of page 15, the Applicant discloses that the Rayleigh length, Zr, is proportional to the squared value of condensed light diameter, do; thus, by increasing the diameter, the Rayleigh length increases; Schaefer teaches increasing the beam diameter to expel more molten mass).
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date to modify the invention of Hara/Ishiguro to include increasing the beam diameter to expel sufficient molten mass, in view of the teachings of Schaefer, by changing the beam focused diameter, as taught by Ishiguro, such that the diameter was a sufficient size to cause molten material to be expelled from the kerf without the use of cutting gas, as taught by Schaeffer, in order to use a high power laser density that is sufficient to expel the molten material from the kerf in an upward and/or downward direction as a result of vapor pressure due to an increased beam diameter (Schaefer, column 1, lines 22-67, column 2, lines 6-25, and claim 1).  
Regarding claim 20, Hara teaches the invention as described above but does not explicitly disclose wherein the Rayleigh length in the range from 1.688 mm to 3.228 mm is configured to promote molten Zn flow to the cut surface of the Zn plated steel sheet.
However, in the same field of endeavor of laser cutting, Ishiguro teaches a Rayleigh length in a range from 1.688 mm to 3.228 mm (“piercing is performed while maintaining the range of 8 ≦ Zr / d ≦ 12,” para 0007; based on the prescribed range of 8 ≦ Zr / d ≦ 12, the Rayleigh length or Zr should be 1.85 mm to 2.22 mm for a diameter equal to .185 mm).  
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date to modify the invention of Hara to include, maintain a ratio of the Rayleigh length to diameter between 8 and 12, in view of the teachings of Ishiguro, by using this ratio for a focusing diameter of .185 mm, as taught by Ishiguro, in the laser cutting apparatus, as taught by Hara, because when the focusing diameter is small, it becomes difficult for the molten metal to be discharged from a small upper hole, and when the focused diameter is large, the energy density decreases, and when the Rayleigh length is short, the laser bream spreads, decreasing the energy density and the melting ability of the molten metal, but when the ratio Zr/d is within a predetermined range, the piercing time of a thick plate becomes short, for the advantage of shortening the piercing time required during laser cutting (Ishiguro, paras 0023-0024).
Hara/Ishiguro do not explicitly disclose wherein the Rayleigh length is configured to promote molten Zn flow to the cut surface of the Zn plated steel sheet.
However, in the same field of endeavor of laser cutting, Schaefer teaches wherein the Rayleigh length is configured to promote molten Zn flow to the cut surface of the Zn plated steel sheet (“when the laser beam diameter is increased, the material vapor generated in the kerf in the area of the cutting front and the resulting vapor pressure are sufficient to expel the molten mass predominantly in a downward direction away from the cutting front,” column 2, lines 7-11; in the Specification, bottom of page 15, the Applicant discloses that the Rayleigh length, Zr, is proportional to the squared value of condensed light diameter, do; thus, by increasing the diameter, the Rayleigh length increases; Schaefer teaches increasing the beam diameter to expel more molten mass).
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date to modify the invention of Hara/Ishiguro to include increasing the beam diameter to expel sufficient molten mass, in view of the teachings of Schaefer, by changing the beam focused diameter, as taught by Ishiguro, such that the diameter was a sufficient size to cause molten material to be expelled from the kerf without the use of cutting gas, as taught by Schaeffer, in order to use a high power laser density that is sufficient to expel the molten material from the kerf in an upward and/or downward direction as a result of vapor pressure due to an increased beam diameter (Schaefer, column 1, lines 22-67, column 2, lines 6-25, and claim 1).  
Claims 21 is rejected under 35 U.S.C. 103 as being unpatentable over Ishiguro et al. (JP-2016078024-A, relying on foreign version for drawings and provided English translation for written disclosure) in view of Nakamura et al. (JP-2001038485-A, relying on foreign version for drawings and provided English translation for written disclosure) and Kanaoka (US-5889253-A) as applied to claim 12 above and further in view of Schaefer et al. (US-8222565-B2).
Ishiguro teaches a Rayleigh length in a range from 1.688 mm to 3.228 mm (“piercing is performed while maintaining the range of 8 ≦ Zr / d ≦ 12,” para 0007; based on the prescribed range of 8 ≦ Zr / d ≦ 12, the Rayleigh length or Zr should be 1.85 mm to 2.22 mm for a diameter equal to .185 mm).  Ishiguro does not explicitly disclose wherein the Rayleigh length is configured to promote molten Zn flow to the cut surface of the Zn plated steel sheet.
However, in the same field of endeavor of laser cutting, Schaefer teaches wherein the Rayleigh length is configured to promote molten Zn flow to the cut surface of the Zn plated steel sheet (“when the laser beam diameter is increased, the material vapor generated in the kerf in the area of the cutting front and the resulting vapor pressure are sufficient to expel the molten mass predominantly in a downward direction away from the cutting front,” column 2, lines 7-11; in the Specification, bottom of page 15, the Applicant discloses that the Rayleigh length, Zr, is proportional to the squared value of condensed light diameter, do; thus, by increasing the diameter, the Rayleigh length increases; Schaefer teaches increasing the beam diameter to expel more molten mass).
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date to modify the invention of Ishiguro to include increasing the beam diameter to expel sufficient molten mass, in view of the teachings of Schaefer, by changing the beam focused diameter, as taught by Ishiguro, such that the diameter was a sufficient size to cause molten material to be expelled from the kerf without the use of cutting gas, as taught by Schaeffer, in order to use a high power laser density that is sufficient to expel the molten material from the kerf in an upward and/or downward direction as a result of vapor pressure due to an increased beam diameter (Schaefer, column 1, lines 22-67, column 2, lines 6-25, and claim 1).  
Response to Argument
Applicant's arguments filed 25 August 2022 have been fully considered but are moot because the arguments do not apply to the new rejections of Hara combined with Ishiguro and Ishiguro combined with Nakamura and Kanaoka.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
Hara et al. (US-10759005-B2) is a patent from one of the inventors in the present application.
Hara et al. (US-20200346306-A1) is a publication from one of the inventors in the present application.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ERWIN J WUNDERLICH whose telephone number is (571)272-6995.  The examiner can normally be reached on Mon-Fri 7:30-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tu Hoang can be reached on 571-272-4780.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/ERWIN J WUNDERLICH/Examiner, Art Unit 3761                                                                                                                                                                                                        12/9/2022

/SANG Y PAIK/Primary Examiner, Art Unit 3761